OFFICE      OF THE ATTORNEY    GENERAL    OF TEXAS
                                           AUSTIN
                                                                  by 81, 19'39
GLIULD
     c.MANN
 .,.oam‘.
      .ml.“.L
          Ron. Roger thuraond
          Dlstrlet       Attomef
          Del Rio,       Texa8

          Dear Sir8




                                                               ter of Bny 85,
                                                              of this department




                              aPleaee  advise loo If, hi your oplnloa
                     yl;znz.i6       repulred to obtain a ehauf'feur7:

                              The W0rd "ChBUffCUP  18 d8rid     ia 8 (d f3f
            scothat      l,.af   Article 6687a, Yernan’ri Annotated Civil
Statutes, aI foUow8t




          All 9a0brrt3~s~  are teQulre6 to be lioemw3
under reotiai a 0r art1610 668Ta, suprar
              "On and afterApril1 193t3,
                                       no persontm-
       oept those expres8ly emu&  underthl8 aot,
       shall drive any motor rehiole upon a hi
       this date  unleaa ~euoh.personupon ap
       has bsfm l.ioenaedas aa operator or o
       by the bepartrmnt under the pmvleloa8 or this
       a&.-
          seotioa 3 of Artiole 6687a expressly‘lseta torth
those pereone who are exeriipt ima'the oblLgation oi ob-
taining a thirrew8    liaeo9e.
              The enployee8oi a oity are ad emmpteb ir=
proourlng     a ohautreuvr  lloenee by the prorlslmror seo-
tioa 5 0r     artl.010668%.
           A0 @ate6                      o-723 St this 40.
                      out 3.aopinion ffofo.
partmeat readem on S&y 10, 1959 to Ban, Chwlea 5. Ee-
Yillen, Eounty Attorney 0r San rbngtiino  County, Cexar,
any person rho operates a motor tehlele r0z m$ purposr,
whole of part tllps,as an elaployeeof a aity, whether aLd
ig salary or cpoayai~8lon,iall uith3.nthe statutory de!l-
nitim   or %haurrew    aa6 ir oblige& to obtdn   a ohati-
row0     llban80.

          It i8 our opinion the statutory deflnltlon olt
ohlRutr%ur,in the absenoe of exoeptlon, appllea to any
*ecqloyoem lrreepeotive of the hot that  the e loyw im
private or governmmtalaa long as other 0anUit“p me are
satlsried.
          Where bn employer is a gowmnmental divlelaa,
however, the guestim present8 itself aa to whether the
Hoa.   Roger     Thurmmd, Kay 31, 1938, Pago $




          The qusstloa now to be ooasldered is whether
rlramea are olty aaployess or rlty 0frm~.


             Who are orrioers cut4orhoare emplo*er 10
       to be determiasd by the pro~lsionr oi ths sharter
       snd the 8tatutes. Where tho aleottre an4 lp lnt-
       lte orrioere are absolutely named and rlxed r y
       the ohsrter, all others ootlnsotedwith the olty
       governzaentmust be smplo~oar, agantr or servant&i.
       Suoh a'eharter olassliioatloncannotbs ohan&
       by the Olty Commlsslon, as by lnaremting  t&o m.ue~
       ber of eleotlre or appointlre offlsara, or b
       making thoss designated as emplo@ss appoint   Ive
       0rrioOr8, unless ths obarter so phriha, :.M
       wed ia same oharters the term *any ortiter* Ln-
       eludes Only suoh person8 La the ssfuiso OS the
       alty who ham to do with the eueou%ion or a&&n-
       bye        or the laws, and does not embraee
                .
                "blasbersor the polioe fbroe or 8 muniol-
       pal oorporatiao are gensra.Uy olas80Q as orrioera
       and uiiiql4 are state otiiosrb;    but, under ammo
       ohartarg    menAm   oi the p01100 an&fire depart-
       ment tiolassed as employesn. A uupsrlnteaUent
       or publfa tttilltleohaB bssn hal& to bs an ma-
       plopes and not an off%asr. Vnder soas charter@‘
       members or the Board oi Edusation or the olty -
       are my,      an6 not oounty, 0rri0er0.*


             u c 8 t Under sordiohartsrs member0 0r the
       its department am3 olassed a8 0mpLpeeq an&
       oharters sonmtI&s PI&as tha under oiril ssTvi8S
       rsgulations.w

       See     BRWlf v.   UHR. l67   6W S31
                       (19161
.   .




                                                          to QI-
                     l k k l T h e ohrrte? km8 se&~ pt'o~~?
               tide tha servant8ot the city    lrltosleetlye and




               appointin  0fri0er8 to be nomlnatod rot  a potit-
               &eat by the mayor* The language at the eKarter
               will not bear mob a oonstruotlm and we mm&
               eonoelm that suoh wa8 the inter&i     of the
               maker8of the @haHe?.*
                   Et 18 our opinion that ia mualolpalltie8where
        oity    riremen dririn4
                              tire apparatus oi the oity we omm-
        84 att.om loyearm they must obtain rbautfeurr' lfoenrsr
        under artf016 6686a, Yeraon~s Annotated Oitil Btetuten*,
        The statue  OS a if.?em%na8 either em loyee or orfloat $8
        to be detemlnsd by the prorieiaar   0s the oityiohrter.
                       In regard to your 8wma      queutica, under the
        iaotb    preS4ntedd, w8   h!kVeno~tmubla   ia OlaS8lW a 8u e?-
        lntendent oi the
                       auniolpally-oand water nyatea who irlveer
        a smallpioku~truok awnedby the rlty for the pwpaae
        of n&lag repairs     as an w~ployee* ot the olty. A8 am
        *etaployeew he tads olearly rithia the l  tatuta?y de$bi-
        tlcm or *ohatUteur*uhloh ap ller te wan cnaployee,sttryaat,
        agent or iaatbpMd8ti           ofl ah&h* the oerg;loye?
                               contrab-e                         $8
        a private or ,gorernmw&al agenoy*    He 18 obliged to @I-
        t&n a ohettWwtr*s l.toe38e under artids    bb87a, Verntin~r
        motatea ai~il8tatutes.
                  So? turther authoritle8 on related mttarr, we
        respeotfullyrefu? you to the tollowlng opinlo~s reoantly
        rendered by this departmeatt
                     1. Oplnlcm Ho. O-OS, Janunry 8, 1939, hold-
                ing   thata county ooamleaiooe? 18 a publlr oiil-
                05r atid not an mkployse, remant,    agent o? in-
                dependent oontraotor ar there tsrma me wed in
                the defllnltlmoi 4 ohaufi8ur Ln art1010 6687a,
                and that a eountp oomal.sslcue?   v&tiledriving an
                automblle belonging to the county and on oounty
                business 11 not a ahauffeur within the manl.rq
                                                               SK
                                                               4



Eon. Tom DcBerry,Kay 29, 1939, Page 5



     In calculatinginoolneand resources of the
     epplioont,the Comulsslonshall take Into
     account all money received by gift, devise
     or desaent."
           Seation 7 of the Act, in part, provides as
follows:
          "The CoamIlrslonshall have full power end
     authority to provide suoh method of looal ad-*
     ministrationla tha.variousoountles and dls-
     triote oi Texas aa it deems sdrirrable+ + +*
          Seotlon 11(b) of tha Aot oraatee and eatabllahee
a apsolal.fund of the Treasury or the State of Texaa to be
kept by the State Treasurer eeperate and apart from all
other funds to be known as the "TexatiOld Age Asttistenor
Fund”, for the purpose oi payln(:the aid and asslstenoe
provided,to? in the Ad.
          Seotlon 12 of the.Aot authorizes the Dommlsslon
to prom&gate end errtablleh  euoh rules e&d regulations
es,may be naoeaeery immediately to make grants of eraletanoe
to suoh of t&me persons.as may be eligible under the pro-
vlslona of thI8 Aot.
           Seotlon 13(a) of the Aot provlaea   a&'tOllOWs,
          "All old age aaslatenoebenerlta provided for
    ,under the term of thin Act shall ba paid by touohars
     or warrants drawn by the State Comptrolleron the
     Texas Old Age AeslstanoeFund; for the purpoee Of
    permitting the State Comptrollerproperly to draw
     end Issue suoh vouohers or warrants, the Texa8~ Old
     Ace ~AaslstanosComleoion shall furnleh the COmp-
     troller with a llet or roll of those entitled to
     aasletanoeiron tlma to time, to$etherwith the
     amount to whloh eaoh reofplent is entitled. lmen
     suoh vouohers or warrant8 have been drawn, they
     shall ba delivered to the Executive Director Of
     the Texas Old Ace AssistanoeCommission, who in
     turn shall supervise the d0livGry of the aame t0
     the persons entitlad thereto."
.,




                   ATTO~QEXERAL     OPTXAB




                         COMMnTEL




     2   .::
               .